DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4-6, and 16-20 are pending in this application.  Claims 2, 3, and 7-15 have been cancelled.  Claims 1, 4-6 and 16-20 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0171519 A1 to Prakash et al. (hereinafter Prakash) in view of CN 102079700 Al to Zhang et al (hereinafter Zhang) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
Regarding Claim 1, Prakash discloses a similar diterpene glycoside of formula (1): wherein R1, R2, R3, R4and R5 are hydrogen; and the diterpene glycoside has at least six saccharides (para [0004]: Rebaudioside X), but not where there is a hydroxy group at C-15 and the hydrogen at C-5 is designated as chiral (see diagram of formula (1) for numbering). However, Zhang discloses where C-15 has a hydroxyl group (para [0020]: compound l-a).  It would have been obvious to one with skill in the art to use a similar diterpene glycoside of formula (1), as disclosed by Prakash, but with an additional hydroxy 
Prakash discloses a composition, wherein the composition is selected from a sweetener composition (para [0176]).  Prakash discloses a composition further comprising at least one sweetener (para [0176]).  Prakash discloses a consumable comprising at least one diterpene glycoside of claim 1 (para [0029]).  Prakash discloses a consumable, wherein the consumable is a beverage or beverage product (para [0029]).
Prakash discloses a composition comprising at least one diterpene glycoside of claim 1 (para [0011]).
Prakash discloses a diterpene glycoside of claim 1 selected from [1] (para [0004]).
Regarding Claim 4, Prakash discloses the composition of claim 1, wherein the diterpene glycoside is provided in the form of a mixture, and wherein said mixture comprises the diterpene glycoside in an amount that ranges from about 1 % to about 99% by weight on a dry basis (para [0229]: Amorphous Rebaudioside X can be present in an amount from about 5% to about 99% by weight on a dry basis).
Regarding Claim 5, Prakash discloses the composition of claim 4, wherein the mixture is an extract of a Stevia plant (para [0229]: Stevia extract).
Regarding Claim 6, Prakash discloses the composition of claim 3, wherein the diterpene glycoside is present in a purity of about 95% or greater (para [0181]: greater than about 95%).
Regarding Claims 16-20, Prakash discloses a consumable, wherein the consumable is a beverage or beverage product (para [0029]).

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive.
Applicant argues the prior art does not provide motivation to modify that of Prakash et al with the teachings of Zhang et al.
As set forth above, Prakash discloses a similar diterpene glycoside of formula (1): wherein R1, R2, R3, R4and R5 are hydrogen; and the diterpene glycoside has at least six saccharides (para [0004]: Rebaudioside X), but not where there is a hydroxy group at C-15 and the hydrogen at C-5 is designated as chiral (see diagram of formula (1) for numbering). Zhang discloses where C-15 has a hydroxyl group (para [0020]: compound l-a).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art is directed to steviosides.  
The declaration under 37 CFR 1.132 filed March 18, 2020 is insufficient to overcome the rejection of amended claims 1, 4-6, and 16-20  based upon 35 U.S.C. 103  as set forth in the last Office action because:  
The showing is not commensurate in scope with  the broadest claim.  The showing is specific for Compound 1 and 400 ppm.  It is not seen how an amount of 400 ppm is indicative of the claimed range of about 300 ppm to about 600 ppm.  It is not clear that the results would be the same for an amount 
In the absence of a showing to the contrary. Applicant is using known components and process steps in order to obtain expected results.  Routine experimentation examining steviol derivatives serves to optimize the solubility or methods of separation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
March 23, 2022